     Case 4:20-cv-02704 Document 20 Filed on 03/25/21 in TXSD Page 1 of 1
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                     IN THE UNITED STATES DISTRICT COURT                                March 25, 2021
                         SOUTHERN DISTRICT OF TEXAS                                   Nathan Ochsner, Clerk

                               HOUSTON DIVISION

SHAIKH ARIF, INDIVIDUALLY AND ON BEHALF          §
OF OTHERS SIMILARLY SITUATED,                    §
Plaintiffs,                                      §
                                                 §
V.                                               §        CIVIL ACTION NO. 4:20-cv-2704
                                                 §
OMAIR BASHIR, ET AL.,                            §
Defendants.                                      §

                       ORDER ADOPTING MAGISTRATE JUDGE'S
                       MEMORANDUM AND RECOMMENDATION


       Having reviewed the Magistrate Judge's Memorandum and Recommendation dated March·

10, 2021 (ECF 19) and no objections having been filed thereto, the Court is of the opinion that said

Memorandum and Recommendation should be adopted by this Court.

       It is therefore ORDERED that the Magistrate Judge's Memorandum and Recommendation

is hereby ADOPTED by this Court.

       SIGNED at Houston, Texas this       ;;)..S~   day of March, 2021.




                                                         SIM LAKE
                                             SENIOR UNITED STATES DISTRICT JUDGE
